Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per applicant’s response filed on 10/28/2020, claims 98-122 are pending; claims 98-101, and 114-116 have been amended, and claim 122 has been newly added.

Response to Amendment
The 35 USC 112(b) rejections to claims 114-115 are withdrawn. New 112(b) rejections are made in view of the claim amendments.
As for the 35 USC 102 rejection, the Applicant’s arguments have been fully considered, but are moot in view of new grounds of rejections below.
The 35 USC 112(f) and claim interpretation notes made in the last office action are maintained. 

Claim Objection
Claim 104 is objected to because of the following informalities:  Claim 104 recites “Bluetooth”, this term should be capitalized and followed by the symbol TM according to MPEP 2173.05(u), i.e. BLUETOOTHTM.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99, line 2 recites “wherein the housing of the clip defines a cavity…” this limitation is indefinite because it is unclear to the Examiner whether ‘a cavity’ refers to the same or a different cavity that is mentioned in claim 98 line 9 (“wherein the clip comprises a housing defining a cavity ...”). Claim 99 is rejected as indefinite based on the claim amendments to independent claim 98. For purposes of examination, it is the Examiner’s interpretation that the two cavities mentioned in claims 98 and 99 refer to the same cavity adapted to receive the “external device” recited in the claims. The Examiner suggests cancelling or amending claim 99.

Note to Applicant Regarding Claim Interpretation
With regard to claim 104, the claim mentions the trademark BLUETOOTHTM; this is interpreted under MPEP 2173.05(u) as a limitation to identify a sensor that uses/detects BLUETOOTHTM communications energy/strength levels. 
With regard to the limitation “desirably position” such as in claim 98, line 5 and claim 122, line 3, this is interpreted by the Examiner as a positioning device configured to hold the external device/antenna onto a place/position that is desired by a user so as to align the external 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98-102, 105, 107-115, 118-119 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. US 2012/0012630 A1 (hereinafter “Lui”, previously cited) fully incorporating Meadows et al. US 6,516,227 (hereinafter “Meadows”,  previously cited) and in view of Jaax et al. US 8,626,297 B2 (hereinafter “Jaax”).

Note to Applicant: Lui [0003: last sentence] fully incorporates Meadows US 6,516,227. Lui discloses a charger belt 70 that holds the external charger component 18 of a SCS system; and Meadows discloses the SCS system more comprehensively. Furthermore, Meadows discloses an external charger holder 272 as shown in Fig. 8: pouch 276 is a disposable adhesive pouch that is adhered to the user’s skin, see col.40, ll.61-col.41, ll.19, the pouch 276 carries the external charger to properly align with the IPG coil of the implanted component. 

    PNG
    media_image1.png
    502
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    818
    media_image2.png
    Greyscale


Regarding claim 98, Lui discloses a stimulation system (Abstract and fig. 1: SCS/spinal cord stimulation system) for a patient comprising: 
at least one implantable device (Fig.1: SCS system 10, [0038]) comprising at least one implantable antenna (Fig.1: IPG 14; [0039]
an external device (external device 50, includes external programmer 16 and external charger 18, [0038, 0044]) comprising at least one external antenna (Fig.1: 18, 36; [0042]), wherein the at least one external antenna transfers power to the at least one implantable antenna ([0042] inductive link for electromagnetic charging); and 
a positioning device (Fig.4: belt 70) configured to desirably position the at least one external antenna in relation to the patient ([0043, 0046] belt 70 holds the external charger 50 onto the user’s body to align with IPG 14 for charging), the positioning device (70) comprises a housing defining a cavity (pouch 84) shaped at least in part to removably couple to the external device (charger 50; see Fig. 4 and [0050]).
and wherein the at least one implantable device delivers therapy to the patient (SCS system 10 is for spinal cord stimulation which comprises the IPG/implantable pulse generator 14 to generate impulses to stimulate the spinal cord; see [0038]).  
Lui and the incorporated reference Meadows, do not disclose wherein the positioning device comprises a clip with an adhesive portion, wherein the clip comprises a housing defining a cavity shaped at least in part to removably couple to the external device, and wherein the adhesive portion is adapted to adhere the clip to the patient’s skin. However, Meadows discloses using an adhesive pouch 276 to carry an external battery charger to adhere directly onto the user’s skin, n in order to properly align the external battery charger with an implanted device (i.e. IPG); see col. 40, ll.61-col.41, ll.10. Thus, it is noted that within the teachings of Lui and Meadows, belt 70 and adhesive pouch 276 are ways of positioning an external device/antenna onto a user’s body.    
Jaax, another prior art reference in the analogous art of apparatus and methods for charging an implanted medical devices discloses a plethora of wearable positioning devices Fig.1a: 22) in relation to a patient, to properly align with an implanted device (Fig.1a: 10), see Summary of Invention and col.6, ll.36-col.7, ll.7. In one particular embodiment, Jaax Fig. 23 and col.11, ll.65-col.12, ll.17 discloses:
a positioning device (mounting apparatus 248) configured to desirably position the at least one external antenna (external device 246 having charger 202a) in relation to the patient (as shown in Fig. 23), 
wherein the position device (248) comprises a clip (clip 252, col.12, ll.11-17), and 
wherein the clip (252) comprises a housing defining a cavity (pouch 250) shaped at least in part to removably couple to the external device (col.12, ll.4-10 pouch has a slot to insert and remove the external device 246).
In another embodiment, Jaax Fig. 81 discloses that some external charging devices 104b has a clip (clip on the back of 104b) thereon for attaching the charging device to a garment, and wherein the clip is connected to an adhesive portion (strip 604) wherein the adhesive portion is adapted to adhere the clip and the external charger to the patient’s skin (see Fig. 81 and col.22, ll.46-57, and col.23, ll.8-16).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lui’s belt 70 such that the pouch 84 is replaced with clip 252 having pouch 250 in view of Jaax’s mounting device 246 (as shown in Jaax Fig. 23, col.11, ll.65-col.12, ll.17). The motivation for doing so is because Jaax discloses that providing a carrying pouch (that carries the external charger) with a clip permits the pouch to be removably attached relative to a positioning device, e.g. belt, clothing, collar, etc. (Jaax: col. 12, ll.11-17
 It would have been further obvious to further include an adhesive strip onto the clip having the pouch, wherein the adhesive portion is adapted to adhere the clip and the pouch to the patient’s skin further in view of Jaax’s adhesive strip 604 (as shown in Jaax Fig. 81 and col.23, ll.8-16). The motivation for doing so is because adhering the clip or the pouch that carries the external charger on to the patient’s skin allows for a consistent charging relationship with the implantable device, and allows for the placement of the clip or pouch to be anywhere on the body (Jaax: col.22, ll.46-50). 

Regarding claim 99, this claim is rejected under 35 USC 112(b) as indefinite. With regard to this claim, see rejection to claim 98 above, in which Lui modified by Jaax teaches a housing clip (252) defines a cavity (pouch 250) constructed and arranged to slidingly receive the external device (246); see Jaax Fig. 23, col.12, ll.7-10, device 246 is inserted into the slot of pouch 250, this is interpreted as “slidingly receive” in the claim.

Regarding claim 100, Lui discloses the stimulation system according to claim 98, wherein the external device (18) comprises at least one control (Fig.3: on/off button 51 on external charger portion 50 which is a part of 18; see [0044: 3rd sentence]). Jaxx further discloses wherein housing (pouch 250) of the clip (252) comprises an opening (see Jaax Fig. 26: aperture 290 on an exemplary pouch to allow access to button 208 on the external charger 202a), and wherein the housing (pouch 25) is adapted to orient the external device (246) to align the at least one control (button 208) with the opening (aperture 290 on pouch 250) when the external device is coupled to the housing (as shown in Fig. 26), thereby providing access to the at least one control (see Fig. 23 and col. 13, ll.53-57). It would have been further obvious to Fig. 26: aperture 290 on pouch 250), the motivation for doing so is allow convenient access to the control button on the external device/antenna (col. 13, ll.53-57).

Regarding claim 101, Lui modified discloses the stimulation system according to claim 98, Jaax discloses wherein the cavity (pouch 250) of the clip (252) is at least partially shaped to complement an outer contour of the external device (246), allow the external device and the housing (mounting device 248 with pouch 250) to removably couple to one another. (Jaax col.12, ll.11-17; also see Figs. 18 and 26 which best show a pouch having a shape that conforms to the external device that it’s holding).  

Regarding claim 102, Lui discloses the stimulation system according to claim 98, wherein the external device comprises a first external device (18), wherein the system further comprises at least a second external device (Fig.1: external programmer 16; [0038]) comprising at least one external antenna (Fig.1: 32). As mentioned earlier, Lui fully incorporates Meadows et al. US 6,516,227 which discloses a spinal cord stimulation (SCS) system. Meadows Fig.1 illustrates the overall SCS system comprising an implantable device (Fig.1 and 9A: implantable component 10, analogous  to Lui:10) comprising an implantable antenna (Fig.1 and 9A implantable pulse generator (IPG) 100) in communication with a first external device (Fig.1 and 9A: portable external charger 208; analogous to Lui:18) comprising at least one (first) external antenna (Fig.9A: coil 279),  and wherein the system further comprises at least a second external device (Fig.1 and 9A: handled programmer 202; analogous to Lui:16) comprising at least one (second) external antenna (Fig.9A: coil 279), and wherein the multiple Meadows: col.32, ll.21-col.33, ll.2 external programmer 202 transmits therapy adjustment instructions to IPG 100. The therapy parameter adjustments can be made via the buttons on the programmer 202 as shown in Figs. 7A-7C, or default therapy programs are also available as discussed in col. 35, ll.5-35. Therapy adjustments meet at least the “situation-based therapy adjustment” in the claim because the adjustments are based on the patient’s physical situation, time, and/or preset thresholds see col.37 and col.38 with regard to adjustments that can be made via the programmer 202.). 

Regarding claim 105, Lui discloses the stimulation system according to claim 98, wherein the at least one external antenna comprises multiple antennas (Fig. 1: 32, 36), and wherein the external device comprises a transmitter operatively connected to the multiple antennas ([0042] link via arrows 32 and 36).  This is also taught in Meadows, which discloses at least one external antenna (Fig.4B: antenna 172’) comprises multiple antennas (col.23, ll.48-50 “the RF circuitry 172’ includes antennas…”), and wherein the external device comprises a transmitter operatively connected to the multiple antennas (col.23, ll.56-57 “A transmitter section receives digital transmit signals...”).

Regarding claim 107, Lui incorporating Meadows discloses the stimulation system according to claim 98, further comprising a feedback element configured to notify the patient that repositioning of the at least one external antenna is desired. (Meadows teaches visual and audible feedback elements, see col.41, ll.1-7 indicator light 273 provides visual indication with regard to whether repositioning is necessary; also see col.44, ll.3-12 “…a first audible alarm tone is generated whenever alignment is not achieved.”).

Regarding claim 108, Lui incorporating Meadows discloses the stimulation system according to claim 107, wherein the feedback element comprises an element selected from the group consisting of: a visual feedback element; an LED; an acoustic feedback element; a buzzer; a tactile feedback element; a haptic transducer; modified stimulation; paresthesia-causing stimulation; and combinations thereof.  (See rejection to claim 107 above, Meadows col.41, ll.1-7  and col.44, ll.3-12 mentions a visual and audible feedback).

Regarding claims 109 and 110, the Examiner interprets “locating element” as an anchor or device that holds the implantable device for implantation inside the body. Regarding these claims, Lui incorporating Meadows discloses the stimulation system according to claim 98, wherein the at least one implantable device comprises a locating element, and wherein the locating element comprises an element selected from the group consisting of: a ring-shaped element; a cavity; a dome; and combinations thereof. (Meadows: see col. 45-60 IPG is encased in a hermetically-sealed rounded case shown in Fig. 2B: IPG 100; the rounded case is interpreted as “locating element’ having a cavity or dome.)

Regarding claim 111, Lui incorporating Meadows discloses the stimulation system according to claim 98, further comprising an external sensor and/or mechanism (alignment detection circuitry 695) configured to determine the implantable device implant location (see Meadows Fig. 9A-9C, especially in Fig. 9C the external charger has an alignment detection circuitry 695 that detects IPG alignment or relative positioning based on reflected impedance detected in the coil 279; see col.44, ll.3-12).  

Regarding claim 112, Lui discloses stimulation system according to claim 111, wherein the external sensor and/or mechanism (alignment detection circuitry 695) comprises an electrical, magnetic, and/or mechanical sensor (coil 279 is an electrical sensor that detects electrical voltage; see col. 44, ll.3-32).  

Regarding claim 113, Lui incorporating Meadows discloses the stimulation system according to claim 111, wherein the external sensor and/or mechanism is configured to determine the implantable device implant location using power transfer parameters and/or coupling coefficients. (Meadows: col.44, ll.3-32 discloses determining relative alignment/location of the external device and implant based on power transfer, i.e. voltage detected by the coil 279 and alignment detection circuitry 695.)
Regarding claim 114, Lui incorporating Meadows discloses the stimulation system according to claim 111, wherein the external sensor and/or mechanism (alignment detection circuitry 695) is configured to determine the implantable device implant location using received power, RF signal strength, and/or supply voltage measurements made by the implanted system and communicated to the external device, through a data back channel. (Meadows: col. 44, ll.3-32 discloses determining relative alignment/location of the external device and implant based on power transfer, i.e. voltage detected by the coil 279 and alignment detection circuitry 695 via the data back channel, i.e. Fig. 9A channel based on back telemetry transmitters 690-692, see col.42, ll.18-28.)

Regarding claim 115, Lui incorporating Meadows discloses the stimulation system according to claim 111, wherein the external sensor and/or mechanism is configured to determine the implantable device implant location using parameters sensed by the external device by detecting changes in loading that indicate received power of the internal system, mutual inductances, and/or backscattered electromagnetic fields. (See Meadows: Figs. 9b-9C, col.42, ll.29-col.43, ll.48 inductance coupling and alignment).

Regarding claims 118 and 119, Lui incorporating Meadows discloses the stimulation system according to claim 98, wherein the least one external antenna external antenna is a coil 279, and wherein the at least one internal antenna is also a coil 680 (see Meadows: Fig. 9A); there is no specific discussion with regard to the size and dimension of the coil antenna. Neither Lui nor Meadows discloses wherein the at least one external antenna comprises a major axis with a length between 2cm and 10cm, and wherein the at least one implantable antenna comprises a major axis with a length less than 2cm, and further, wherein the at least one external antenna comprises a major axis with a length between 4cm and 7cm, and wherein the at least one implantable antenna comprises a major axis with a length less than 1.2cm.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Meadow’s coils to the sizes and dimensions recited in claims 118 and 119, because Meadows discloses an implanted SCS system for spinal stimulation via wireless inductive charging, which is the same as the intended use of the current invention. Thus, 

Regarding claim 122, Lui modified discloses the stimulation system according to claim 98, wherein the positioning device is configured to allow further adjustment of the position of the at least one external antenna once the at least one external antenna is desirably positioned by the positioning device. With regard to this claim, the Examiner’s position that this can be achieved by the device disclosed by Lui modified by Jaax as discussed to claim 98 above; because the adhesive strip 604 that is used to apply the external device/charger onto the skin is not a permanent adhesive, and thus can be re-adhered to a different body location (Jaax: col.23, ll.9-16 releasable adhesive), and also the clip 252 that attaches the pouch 250 (carrying the charger) can be clipped to any location on the garment, thus the placement can be subsequently adjusted. Since both the adhesive and the clip are removable attachment means, then under BRI, this satisfies the claim to allow for further adjustment after the external antenna has been desirably positioned.  

Claims 103 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Lui incorporating Meadows and in view of Jaax as applied to claim 98 above, and further in view of Skelton et al. US 2010/0010383 A1 (hereinafter “Skelton”, previously cited).
Regarding claims 103 and 104, Lui modified disclose the stimulation system according to claim 98, but neither Lui, Meadows nor Jaax discloses a sensor configured to produce a signal related to patient location and/or position, wherein the system is configured to make a therapy adjustment based on the signal; and wherein the sensor comprises a sensor selected from the group consisting of: accelerometer; GPS sensor; BLUETOOTHTM low energy sensor; and combinations thereof. However, Skelton, another prior art reference in the analogous field of spinal cord stimulation/SCS systems ([0048]) comprising an implantable stimulating device/IMD 14 or 216 in combination with external programmer 20 adapted for to deliver stimulation energy to the spinal cord ([0054: first sentence], [0094]). The SCS system comprises a sensor configured to produce a signal related to patient location and/or position, wherein the system is configured to make a therapy adjustment based on the signal; and wherein the sensor comprises a sensor selected from the group consisting of: accelerometer ([0059-0060], [0208] accelerometer 208 is implanted with a relative position to the IMD 216, and detects the patient’s posture/position such that the IMD modifies the stimulation therapy delivered to the patient based on the posture status detected by the accelerometer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lui’s SCS implantable device to further include an implanted accelerometer so as to adjust stimulation therapy accordingly, the motivation for doing so is because posture state can affect the stimulation therapy efficacy, thus, modifying stimulation parameters based on detected posture state can mitigate undesirable side effects (see Skelton: [0057-0058]).

Claims 106, 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Lui incorporating Meadows and in view of Jaax as applied to claim 98 above, and further in view of O’Driscoll et al. US 8,634,928 B1 (hereinafter “O’Driscoll”, previously cited).
Regarding claim 106, Lui modified discloses the stimulation system according to claim 98, comprising at least one external antenna which detects proper alignment relative to the internal antenna; see Meadows: col.41, ll.26-30, col.44, ll.3-16 and Fig. 9: coil 279 to coil 680, but neither Lui, Meadows nor Jaax disclose wherein the at least one external antenna and/or the at least one implantable antenna comprises an array of antennas configured to reduce sensitivity to alignment and/or rotation between the at least one external antenna and the at least one implantable antenna.  However O’Driscoll, another prior art reference in the field of implantable device having an implantable antenna in data and power communication with an external device also having an external antenna (see Fig. 2). Specifically to the communication between the antennas, O’Driscoll discloses “[m]ultiple antennas can also be used in the external device to maximize the power transfer efficiency[, t]he use of multiple transmit antennas also reduces the sensitivity of the power link to the displacement and orientation of the receive antenna.” (col.5, ll.3-8) It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Lui and Meadow’s external device to include multiple antennas (interpreted as an “array of antennas”) in view of O’Driscoll, the motivation for doing so is to increase power transfer efficiency due to misalignment of the antennas due to movement/orientation/position of the patient with the implantable device, because multiple antennas would cover a larger power transfer area over a single antenna. (O’Driscoll: col.2, ll.49-53, col.5, ll.4-21).

Regarding claim 120, Lui modified discloses the stimulation system according to claim 98, wherein the external antenna communicates with the at least one implantable antenna, see Meadows: Fig. 9: coil 279 to coil 680, but neither Lui, Meadows nor Jaax discloses wherein the at least one external antenna comprises multiple external antennas that communicate with the at least one implantable antenna, and wherein the multiple external antennas are constructed and arranged based on the at least one implantable antenna. However O’Driscoll, another prior art reference in the field of implantable device having an implantable antenna in data and power communication with an external device also having an external antenna (see Fig. 2). Specifically to the communication between the antennas, O’Driscoll discloses “[m]ultiple antennas can also be used in the external device to maximize the power transfer efficiency[, t]he use of multiple transmit antennas also reduces the sensitivity of the power link to the displacement and orientation of the receive antenna.” (col.5, ll.3-8) O’Driscoll further discloses wherein the multiple external antennas are constructed and arranged based on the at least one implantable antenna (see Fig.4 and col.6, ll.51-62 multiple transmit antennas can be used, and placed in series-opposition to receiving antennas). It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Lui and Meadow’s external device to include multiple antennas (interpreted as an “array of antennas”) in view of O’Driscoll, the motivation for doing so is to increase power transfer efficiency due to misalignment of the antennas due to movement/orientation/position of the patient with the implantable device, because multiple antennas would cover a larger power transfer area over a single antenna. (O’Driscoll: col.2, ll.49-53, col.5, ll.4-21).

Regarding claim 121, Lui modified discloses the stimulation system according to claim 98, Meadows discloses an external programmer and an external charger according to Fig.1: 202 and 208; neither Lui, Meadows nor Jaax discloses wherein the at least one external antenna further transfers data to the at least one implantable antenna, and wherein the power and data are transferred in combination and/or asynchronously. However O’Driscoll, another prior art reference in the field of implantable device having an implantable antenna (Fig.2: internal transceiver) in data and power communication with an external device also having an external antenna (Fig. 2: external transceiver); see col.5, ll.50-63, col.6, ll.62-col.7, ll.1 wherein data and power are transferred in combination and/or asynchronously. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lui and Meadows to combine the external programmer and external charger into a single external device so as to transmit data and power via the single external antenna, the motivation for doing so is to eliminate the need for the patient to carry two separate external devices for the SCS stimulation system. 

Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Lui incorporating Meadows and in view of Jaax as applied to claim 98 above, and further in view of Forsberg et al. US 2005/0075696 A1 (hereinafter “Forsberg”, previously cited).
Regarding claim 116, Lui modified discloses the stimulation system according to claim 98, wherein the external device is configured to operate properly using energy from a single battery. (Lui: Col.41, ll.26-33 external charger 208 has a battery 277 to replenish the IPG 100’s battery 180 for proper operation. See Fig. 9A: 277). But neither Lui, Meadows nor Jaax discloses wherein the external device comprises at least two batteries. Forsberg, another prior art reference in the field of external power source, charger and system for implantable medical Fig.14: 48) to inductively charge an implantable device; see [0051]. Specifically, the external charger has two rechargeable lithium batteries 160, see [0068: last two sentences]. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lui and Meadow’s external charger (external charger 18/portable charger 208) to include a second battery in view of Forsberg, the motivation for doing so is because: the amount of power available is limited by the size and the weight of a battery (Forsberg: [0018]), and an external charger allows the patient to transfer power and/or charge an implanted medical device while completely disconnect from AC power/wall power source (Forsberg: [0018],[0068: last 2 sentences]); thus it would be logical to add a second battery as an alternate or backup battery to Meadow’s external charger (having only a single battery) so as to increase the time the patient can be ambulatory/mobile to use the external charger (and its first and second backup batteries) to sufficiently energize the implanted medical device. (Forsberg: [0018-0020]).

Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Lui incorporating Meadows and in view of Jaax as applied to claim 98 above, and further in view of Pivonka et al. WO 2015/139053 (hereinafter “Pivonka”, submitted by the Applicant).
Regarding claim 117, Lui incorporating Meadows discloses the stimulation system according to claim 98, wherein the least one external antenna is a coil 279, and wherein the at least one internal antenna is also a coil 680 (see Meadows: Fig. 9A); and further wherein the antenna can be a ferrite rod (col.24, ll.1-3); but neither Lui nor Meadows discloses wherein the at least one external antenna comprises a single loop antenna with a first size, wherein the at least one implantable antenna comprises a single loop antenna with a second size, and wherein the first size is greater than the second size.  However Pivonka, another prior art reference in analogous art of implantable neurostimulation devices ([0003]) discloses a treatment system that comprises one or more implantable devices 200 ([0109]) and an external system 50 which is configured to provide power to the one or more implanted devices 200 ([0112: first 2 sentence]), the implantable device comprises one or more implantable antenna to wirelessly receive electromagnetic power from the external device’s external antenna ([0117]). Pivonka further discloses wherein the internal antenna is selected from a single loop antenna, multi-turn loop antenna, electric dipole antenna, magnetic dipole antenna, patch antenna, or even a planar antenna on a printed PCB ([0119]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lui and Meadows to replace the coil or ferrite rod antenna with the single loop antenna is an alternative to multi-turn coil/loop antenna, and pole antennas. 
The modification does not explicitly teach wherein the at least one external antenna comprises a single loop antenna with a first size, wherein the at least one implantable antenna comprises a single loop antenna with a second size, and wherein the first size is greater than the second size. However, this would have been an obvious design choice for one of ordinary skill in the art at the time of invention because it is generally not desirable to implant a large device inside the body, specifically into the spine to carry out spinal stimulation (Meadows: Abstract SCS system, col.20, ll.45-50, IPG size is 50mm by 10mm). Thus the dimension of the implanted antenna should remain relatively small compared to an external charger which is not as restrictive with regard to its sizing, and only needs to be a size that is appropriate to be handheld. See MPEP 2144.04 IV with regard to size modifications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips et al. US 7925357 B2 discloses a wearable harness having clips and other attachment means for holding an external charging device relative to a user; see Figs. 3-12.
Perryman et al. US 20140180365 a wearable device adapted to carry external antenna and charger for neurostimulation.  
Knifong, Sr. US 8612015 B2 discloses a custom mold and adhesive for attaching an external charger onto a user’s body for charging an IMD.
Hartley et al. US 2019/0009097 Fig.7C wearable positioning device for aligning an external charger with an IMD, device has mechanisms for adjusting positioning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 8, 2021